Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered November 18, 2010. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the second degree, criminal contempt in the first degree, *1215criminal contempt in the second degree and unauthorized use of a vehicle in the third degree.
It is hereby ordered that said appeal is unanimously dismissed (see People v Allen, 93 AD3d 1341 [2012], Iv denied 19 NY3d 956 [2012]). Present — Smith, J.E, Peradotto, Garni, Valentino and Martoche, JJ.